Citation Nr: 0635632	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  05-03 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for a left eye 
disorder, including decreased visual acuity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1981 to September 1998.  This case is before to the Board of 
Veterans' Appeals (Board) on appeal from a March 2002 rating 
decision by the Wilmington Medical and Regional Office (RO) 
of the Department of Veterans Affairs (VA) that, among other 
things, denied service connection for varicose veins and 
decreased visual acuity of the left eye.  In January 2003, 
the RO continued to deny service connection for varicose 
veins and decreased visual acuity in the left eye.  In 
February 2006, the veteran testified at a Central Office 
hearing before the undersigned; a transcript of that hearing 
is of record.  During the course of the appeal, the veteran's 
claims file has been transferred to the jurisdiction of the 
Philadelphia RO. 

A March 2002 rating decision by the Wilmington RO denied 
service connection for a low back disorder.  An NOD was 
received in January 2004.  An April 2004 determination letter 
notified the veteran that, among other things, he did not 
timely appeal his low back disorder claim and that the (March 
2002) decision was considered final.  He was also notified 
that in order to have his claim reopened, he had to submit 
"new and material evidence."  In a November 2004 rating 
decision, the RO indicated that new and material evidence had 
not been received in order to reopen the claim.  In November 
2004, the veteran timely filed an NOD.  In August 2005, the 
RO issued an SOC; however, the veteran did not file a timely 
Substantive Appeal.  At the February 2006 hearing before the 
undersigned, the veteran and his representative believed the 
appeal had been perfected, raised the matter again, and 
submitted further evidence.  The matter is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

It appears that pertinent medical records remain outstanding.  
The record shows that veteran received periodic treatment for 
his left eye disorder, including surgical intervention in 
August 2002 and March 2003.  More recent treatment records 
may reflect the nature of the current left eye disorder, may 
have some bearing on the veteran's claim, and should be 
secured.  Postservice medical records that show any treatment 
for varicose veins have not been associated with the claims 
file.  As such records might have some bearing on the 
veteran's claim, they should be secured.  

The service Medical Records (SMR's) are significant for 
complaints of discomfort in the left eye in January 1982.  
Post service medical records show periodic treatment, 
including surgical intervention, for a left eye disorder in 
August 2002 and March 2003.  In December 1999, January 2004, 
and May 2004, Doctors' J. E. H., R. T., and A. S., 
respectively, appear to relate the veteran's current left eye 
disorder to events or injuries that occurred during the 
veteran's active service, based on the history provided by 
the veteran.  As these Doctors' did not review the veteran's 
claims file, including SMR's that encompass periodic eye 
examinations, the opinions lack probative value.  As such a 
VA examination is indicated based on a complete review of the 
record. 

During his February 2006 Central Office hearing, the veteran 
and his representative requested to be provided with a VA 
examination to determine whether or not any current varicose 
veins disorder is as least as likely as not related to the 
veteran's flying experiences.  A medical nexus is a medical 
question which must be answered by competent (medical 
opinion) evidence; therefore a VA examination is indicated.

The RO/AMC should ensure that the veteran has been provided 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA notice 
and "duty to assist requirements mandated 
by 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107; implementing regulations; and all 
applicable legal precedent, are satisfied.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the veteran should also be 
provided an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran and his 
representative should be afforded the 
opportunity to respond.  

2.  The veteran should be asked to provide 
a list of all health care providers and 
medical examiners that have treated or 
examined him for a left eye disorder, 
including decreased visual acuity and 
varicose veins (and any necessary releases) 
since his discharge from service.  The 
RO/AMC should obtain complete records 
(those not already in the claims file) of 
all examinations and treatment from all the 
sources identified.  

3.  The veteran should be scheduled for an 
ophthalmology examination to determine the 
nature and etiology of any current left eye 
disorder.  The examiner should review the 
claims file and note that review in the 
report.  The examiner should specifically 
comment on all left eye related treatment 
and diagnoses during service and opine 
whether it is at least likely as not that 
any current left eye disorder, including a 
decreased visual acuity, had its onset in, 
was aggravated by, or is otherwise related 
to an event or injury in service.  The 
examiner should explain the rationale for 
the opinion given and reconcile it with any 
other opinions of record (See December 1999 
statement by Dr. J. E. H., January 2004 
statement by Dr. R. T., and May 2004 
statement by Dr. A. S.)  A report of the 
examination should be associated with the 
veteran's VA claims folder.  

4.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
varicose vein disorder.  The examiner 
should review the claims file and note 
that review in the report.  The examiner 
should specifically opine whether it is at 
least likely as not that any current 
varicose vein disorder had its onset in or 
is otherwise related to the veteran's 
military service.  The examiner should 
explain the rationale for any opinion 
given.  A report of the examination should 
be associated with the veteran's VA claims 
folder.  

5.  After the development ordered above is 
completed, the RO/AMC should re-adjudicate 
the claims of service connection for a left 
eye disorder and varicose veins.  If either 
claim remains denied, an appropriate 
supplemental SOC should be issued, and the 
appellant and his representative should 
have the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the 


United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



